Knowlton, J.
In each of these cases the defendant asked the court to rule that there was no evidence to warrant a verdict for the plaintiff. This ruling was rightly refused. Although there was little dispute in regard to the papers in evidence, there was a great conflict of testimony in regard to the relations of the defendant to Brion, and the capacity in which he was acting at the time when the payment was made. There was evidence from which the jury might find that the paper in the form of an assignment from Brion to the defendant was never intended by the parties to be delivered, or to take effect as a contract, but *362was a mere device to be used to deceive any creditor who might attempt to obtain the money for the payment of a debt due him. There was also evidence which would well warrant the jury in finding that the payment was made to the counsel to discharge the judgment, which was an encumbrance on the land that Tisdale had bought for his client. In view of this evidence, the judge rightly refused the fifth, sixth, seventh, ninth, and tenth requests for rulings.
The first, second, and third rulings were given substantially as requested. The fourth, eighth, eleventh, and twelfth rulings were to instruct in' regard to the effect to be given to different parts of the evidence, upon which the judge was not obliged to give instructions. Commonwealth v. Este, 140 Mass. 279. Commonwealth v. Gavin, 148 Mass. 449. Neff v. Wellesley, 148 Mass. 487. There was such evidence of other important facts in the case that the specific instructions requested, singling out these particular subjects for comment, would have been likely to mislead the jury. The general instructions given presented the issues in such a way as to enable the jury properly to deal with the evidence, according to the view which they took of the conflicting theories of the opposing parties.
Under Pub. Sts. c. 153, § 5, the judge might state the testimony for the purpose of aiding the jury in comprehending the issues and applying the instructions in matters of law. We do not discover any material errors in his statement, or any charge upon the facts within the meaning of the statute.

Exceptions overruled.